68087: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-23559: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 68087


Short Caption:HICKS (RODERICK) VS. STATEClassification:Criminal Appeal - Fast Track - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C300388Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:05/10/2016 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:05/10/2016How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantRoderick Wayne HicksAudrey M. Conway
							(Clark County Public Defender)
						Daniel R. Jenkins
							(Clark County Public Defender)
						Philip J. Kohn
							(Clark County Public Defender)
						


RespondentThe State of NevadaMaria E. Lavell
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/23/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/28/2015Filing FeeAppeal Filing fee waived. Criminal.


05/28/2015Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)15-16327




06/10/2015TranscriptFiled Notice from Court Reporter Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 2/18/15.15-17737




06/12/2015TranscriptFiled Notice from Court Reporter Cheryl Carpender stating that the requested transcripts were delivered.  Dates of transcripts: 2/20/1515-17937




06/22/2015MotionFiled Court Reporter's Affidavit & Motion for Extension.15-19056




06/24/2015Order/ProceduralFiled Order Granting Motion and Extending Time to File Fast Track Statement and Appendix.  Court Recorder Cheryl Carpenter's Certificate of Delivery due:  July 20, 2015.  Fast Track Statement and Appendix due:  August 15, 2015.15-19207




07/01/2015TranscriptFiled Notice from Court Reporter Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 9/04/14.15-20091




07/07/2015TranscriptFiled Notice from Court Reporter. Cheryl Carpenter stating that the requested transcripts were delivered.  Dates of transcripts: 02/23/15, 02/24/15.15-20525




08/14/2015MotionFiled Appellant's Motion for Ten Day Extension of Time Due to Need for Additional Transcript.15-24633




08/20/2015Order/ProceduralFiled Order Granting Motion.  Fast Track Statement and Appendix due:  August 27, 2015.15-25209




08/27/2015Fast Track BriefFiled Fast Track Statement.15-26080




08/27/2015AppendixFiled Appendix to Fast Track Statement Vol I.15-26082




08/27/2015AppendixFiled Appendix to Fast Track Statement Vol II.15-26083




09/11/2015Fast Track BriefFiled Fast Track Response.15-27593




09/25/2015Fast Track BriefFiled Reply to Fast Track Response.15-29169




09/28/2015Case Status UpdateFast Track Briefing Completed.


03/31/2016Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.16-10046




04/01/2016Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, May 10, 2016, at 10:30 a.m. for 30 minutes in Las Vegas.16-10210




04/25/2016Notice/OutgoingIssued Oral Argument Reminder Notice.16-12820




05/10/2016Case Status UpdateOral argument held this day. Case submitted for decision.


07/28/2016Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." NNP16C-MC/MD/MG16-23559